People ex rel. Lobosco v Brann (2019 NY Slip Op 02106)





People ex rel. Lobosco v Brann


2019 NY Slip Op 02106


Decided on March 20, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2019-02181

[*1]The People of the State of New York, ex rel. Joseph Lobosco, on behalf of Pierre Raymond, petitioner, 
vCynthia Brann, Commissioner, Department of Corrections, respondent.


Robert DiDio, Kew Gardens, NY (Joseph Lobosco pro se of counsel), for petitioner.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Nancy Fitzpatrick Talcott, and Hannah X. Scotti of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for bail reduction upon Queens County Docket Nos. CR-041397-18QN and CR-041398-18QN to release Pierre Raymond on his own recognizance or to set reasonable bail.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., BALKIN, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court